Promotion of the use of energy from renewable sources (debate)
The next item is the report by Claude Turmes, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council on the promotion of the use of energy from renewable sources - C6-0046/2008 -.
Madam President, the renewable energy directive is a milestone in European energy policy. Not only will this directive ensure more environmentally friendly electricity, heating and transport in Europe, but this will also be our own indigenous energy, with jobs and money remaining in Europe. We shall build a lead market and assume technological leadership as well as secure our export markets. Is there anything better to do in this time of crisis?
This success is a collective success: the collective success of those whom no one here sees - Lise, Aris, Hans, Paul, Michel, Fred - all the backroom staff. It is this Parliament's success. I should like once again to thank Fiona Hall, Britta Thomsen, Umberto Guidoni, Werner Langen and Anders Wijkman for the trust they placed in my conducting of the negotiations. I should also like to thank one man in particular, Jean-Louis Borloo. Without his personal contribution, that of his office and also of the French Presidency, we should not, for example, have captured Mr Berlusconi for a whole weekend a week ago and brought this directive to a conclusion. A collective success, therefore, and that is precisely what Europe can achieve!
I shall turn briefly to the contents. Firstly, the directive brings about security of investment, for we have binding targets of at least 20%. We have binding national targets, very detailed national action plans, and interim targets that will be strictly monitored by the Commission. That will put enough pressure on the 27 Member States to concentrate massively on wind, solar, water and biomass.
The 2014 review clause is vague. This review clause does not bring the targets into question and neither will it bring the cooperation mechanisms into question. The Italian renewable energy industry is thanking me today that through Europe we can now also make progress with renewable energy in a country like Italy.
These national targets - 34% for Austria, 17% for Italy, 23% for France - can also be met via the cooperation mechanisms. That was one of the points that we had to amend in the Commission's proposal. We want cooperation and not speculation on the renewable energy market. That is why we opposed the proposal for trading these guarantees of origin.
Infrastructure is also renewable. We took care that the electricity network should be open, gas pipelines should be open, that there should be massive investment in heating networks, and that buildings, for example the roofs of public buildings, should in future make use of renewable energy.
The point with which I as rapporteur am less satisfied is the section on renewable energy in the transport sector. Our planet has limits. We have limited oil resources, but we also have limited agricultural land. That is why we have put a stop to the myth of 'large luxury cars and four-by-fours with pseudogreen petrol'.
We shall also concentrate on electromobility, and we shall take a much closer look at biomass in terms of sustainability. Together with the environment and development movement, the Group of the Greens/European Free Alliance will from now on fight against the arrival on the market of insane agrofuels!
(Applause)
Madam President, ladies and gentlemen, I would like to echo the thanks offered by the rapporteur to various people, which is genuinely much more than simply a matter of courtesy, and say that the work done has frankly been excellent.
Of course there were points that were unsatisfactory at the start. They have been partly corrected, regarding the incorporation of fuels, to put it simply, and slightly amended concerning the allocation of land. Regarding the rest, the difference in the efforts required of different countries, which has not been a real subject of discussion - or I was going to say the subject of real objections - proves what European solidarity really is.
In terms of renewable energy, some need to do a great deal more, because they have the capacity. Others are making efforts in other areas of the transition. I think that this is a quite exceptional directive.
Member of the Commission. - Madam President, I would like to start by thanking the rapporteur, Mr Turmes, the shadow rapporteurs, and all those people who have been fighting for renewable energy. I still remember the debate on renewable energy, heating and cooling and all the issues we discussed. I think we have mastered the directive in front of us. The binding nature of the target will mean measures and support schemes for Member States using renewable energy will be predictable and long term. That will allow new technologies to penetrate the market and not be marginal. We are proposing a profound change.
It is true that different countries have different targets, but I would also mention one particular aspect that came up in the Council. With the exception of only one country, all countries understood that they could achieve this target, and for this they have two additional instruments. Firstly we should invest strongly in energy efficiency because it also helps achieve renewable targets. Secondly we should not forget any of the sectors, because we would like to address all sectors, not just electricity, but also heating and cooling and transport. For this reason I believe that, with the very good spirit coming from the Member States, we could look optimistically towards this target.
I believe that the flexibility mechanisms proposed are perhaps not the most ideal. But I agree with Parliament and the Council that we need to invest in a number of technologies at this stage. The worst thing that could happen is that we hamper development of some particular technology, for example, solar energy, that today is more costly compared with wind technology. I believe it is the right approach to guarantee support schemes but at the same time allow Member States to cooperate. I should mention one investment by a Czech company in wind energy in Romania. This is what we are looking for. We are looking for massive investments where it is cheaper, but it does not necessarily mean that any technology should be excluded.
I believe it is important that flanking measures are in place and there is access to dealing with the agreed administrative barriers, as well as some other measures absolutely needed to be successful in this area.
On transport I am more positive than the rapporteur because I believe it is very important that we address the sustainability criteria. We have sustainability criteria concerning greenhouse gases. Some would say they should be higher; I believe they are high and there is a strong motivation. Second, we have defined no-go areas; I think this is also a revolutionary change. Lastly, we also address issues involving direct and indirect land-use changes. We know that scientific evidence is not yet sufficient to take a very clear decision on it, but clearly it sets out a path towards achieving binding arrangements in these areas also. I believe even this part of the directive is a huge success because it is the first time ever that sustainability criteria are defined and in a form that will be implemented. I believe that the transport sector needs renewable energy sources, not only heating and cooling and electricity.
I am very proud of the work that our rapporteurs have done together with the Council and with the French presidency. I am convinced that we will have not only 20% of renewable energy in consumption in 2020, but much much more. So today we can be sure, and we will be quite happy in 2020.
The Committee on International Trade was concerned primarily with the question of biofuels, since these are relevant to international trade. The Committee on International Trade considers that international trade in biofuels - which in this regard means basically imports from third countries - must not lead on a global level to environmental destruction or increased hunger. Therefore the Committee on International Trade recommends that Member States not be allowed to take into consideration, when fulfilling the objectives regarding biofuels, those imported biofuels which are linked - directly or indirectly - to deforestation, or which are imported from countries that receive international food aid or which impose export duties or other export restrictions on agricultural products. In my view, Europe is also capable of producing biofuels, and we will succeed in reducing our energy dependency only when we begin to use biofuels produced in Europe.
I would like to congratulate the rapporteur for the excellent results. In order to achieve the aims of the renewable energy directive, we need to create a legislative framework for guaranteeing long-term investment decisions.
The foreseeable demand for energy from renewable sources and for biofuels will open up a number of opportunities including, for instance, guaranteeing risk capital for small and medium-sized enterprises for introducing new technologies on the market.
Financial institutions have a key role to play, even during the current difficult period, in structuring and trading instruments with the aim of financing projects promoting renewable energy, energy efficiency and other goals. This is achievable by setting up a regulatory framework with a long-term vision at Community and national level, focusing on the role of local and regional authorities in influencing policies promoting the use of energy from renewable sources.
rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety. - Madam President, I agree that this Renewables Directive is the best part of the energy and climate package. I am particularly happy that they managed to vastly improve the sustainability criteria for biofuels. I think the rapporteur has done an excellent job.
We should congratulate ourselves on this directive because other parts of the package leave a lot to be desired. When full auctioning is postponed to 2027 - a generation from now - and more than 60% of emissions reductions can be made in third countries, where is the necessary push and where are the necessary incentives for the transformation of energy production, transportation, industrial production, etc.? This is serious for our long-term efforts to cut emissions but also for industry. We need innovation. If I were you, Commissioners, I would be a bit worried about the risk of a collapse of the ETS market as a combined effect of the low requirements for domestic action and the recession.
I think this Renewables Directive is an outstanding example. It will give the necessary incentives for technology development, it will create new jobs and it will reduce dependency on the outside world, all of which we desperately need to happen.
Madam President, I too applaud the conclusion of these negotiations on the renewable energy directive. Above all, from a transport viewpoint, we believe that a path has now been clearly marked out. Industry has been demanding this for the sake of legal certainty. We have also succeeded in introducing sufficient conditions and diversity into this path so that not only biofuels but also other factors, such as hydrogen or electricity from renewable sources, form part of the mix needed to meet both the 20% target and the 10% target within that 20%.
A basic point that I believe is extremely important is the introduction of sustainability criteria. These must, of course, include environmental criteria, such as land use and its repercussions in third countries, but I also think social criteria are crucial. I call on the Commission to be especially sensitive in this regard, since social criteria are precisely what the people are demanding of us in these times of recession and major uncertainty.
With regard to review clauses, I believe we can help to develop and improve this path through new legislative proposals, inter alia. The common format will also help the Member States in their national action plans to meet the objectives that we have set.
Finally, I would like to ask the Commission what plans it has for distribution infrastructure and logistics, and the ...
(The President cut off the speaker)
Mr President, I wish to thank the rapporteur for the huge job he has undertaken.
The sustainable and increased use of renewable energy sources is a positive solution for the regions. It will create new jobs, improve self-sufficiency in energy, and, at the same time, be an important contribution to the control of climate change. Moreover, it will promote the global market in machinery and equipment that are used in the production of renewable energy.
In its opinion, the Committee on Regional Development emphasised the crucial importance of the regions and of the local level focus in the implementation of the directive. Much cooperation is needed in this area. We also need the exchange of good experiences, and research, product development and pilot projects.
Conditions and climatic factors vary a good deal between the Member States and regions. This is also evident from the compromise proposal, which would enable our Committee, for example, to propose the sustainable but small-scale use of peat in production processes.
It is important that we can adopt the compromise reached on this directive as part of what is a historic climate and energy package.
I would like first of all to congratulate the rapporteur, Mr Turmes, since this is a most important directive. The Committee on Agriculture and Rural Development is pleased that the European Commission has kept its word, for a year ago, when Parliament adopted my report on biogas, we agreed with Mrs Fischer-Boel that there would be no separate biomass directive, but that we would address the question of biomass in the context of renewable energy sources. I thank the European Commission for having honoured this decision. The Committee on Agriculture considers that biomass and biogas have a crucial role among renewable energy sources; however, in the case of biomass, it is unacceptable if it involves the destruction of forests or the removal of land that is suited for the production of food. Thus biofuel, the production of biomass, can under no circumstances be at the expense of food production. The American bioethanol programme is a negative example of the extent to which that programme, based on maize, has had the effect of raising prices. Thank you for your attention.
Mr President, I should first of all like to say that the Group of the European People's Party (Christian Democrats) and European Democrats agrees with this negotiated compromise. The negotiations have been hard, and Claude Turmes has devoted a lot of work to them. In the Committee on Industry, Research and Energy, we had 1 500 amendments to deal with from the opinions, and the wealth of ideas was so great that new proposals were constantly being presented. Between us, we have nevertheless brought it to a successful conclusion, and I should particularly like to thank the chief negotiator, the French Permanent Representative, Mr Léglise-Costa, who retained the necessary calm and control throughout these extremely difficult negotiations, of which there were at least ten rounds. Claude Turmes has finally agreed a compromise that we can fully support, since it opens up all opportunities for the purposeful use of renewable energy sources.
Commissioner Dimas has said: 'Yes, agree to the whole package, even if in one place or another there is something that you do not like'. The proposal that came from the house of Piebalgs was genuinely useful. In this respect, we have been able to negotiate on a firm foundation, and have not had to amend that much, in contrast to some other issues that we still have to debate. On this basis, we can make progress together on renewable energy, make Member States discharge their duty to develop modern technologies, and thus reach our common target of at least 20% renewables by 2020.
Unfortunately, there is one point in the overall compromise that I find less than optimal, and that is the Commission's proposal to introduce flexible mechanisms. Here, Parliament and the Council have come to a stop. From my point of view, it would have been better if we had provided new opportunities in the Member States. However, despite this reservation on this single point, my group is in complete agreement with this package. Thank you very much to Claude Turmes, the French Presidency and the Commission.
Thank you, Mr President. Twenty-two months ago there were not many people who believed that the EU would commit to 20% of its energy consumption in 2020 coming from renewable energy sources. It is nothing less than the world's most significant energy legislation that we are to adopt here in the European Parliament tomorrow. With this, we can finally see the end of several hundred years of dependence on oil and gas, a dependence that has damaged our climate and caused war, unrest and inequality throughout the world. The road to this point has also been bumpy and full of obstacles, but as we stand here today it is in recognition of the fact that we can no longer allow matters simply to take their course. We need to act, and with this directive on renewable energy we are taking the first step towards a cleaner and better world.
Our energy consumption is the cornerstone when we talk about doing something about climate change, because if we succeed in switching our energy consumption and cease using fossil fuels, we will also succeed in doing something about climate change. The agreement we have reached with the Council is a good result from the point of view of the Socialist Group in the European Parliament, because we have retained the principal binding targets, so irrespective of how many evasive strategies some of the countries have come up with, 20% of the EU's energy consumption in 2020 will come from green energy. We have secured binding targets for at least 10% of the energy consumption in the transport sector to come from renewable energy sources and we have also ensured that biofuels will be produced in a responsible and sustainable manner, and we in the Socialist Group have also stressed the need for social sustainability. We are also pleased that second generation biofuels have a double rating in the accounts, so that there is an incentive to develop new energy technologies. Finally, we have secured the basis for an industry with two million new jobs in Europe and research into green energy technologies, so I feel justifiably proud today. Proud that the European Parliament has shown that it is capable of taking action, and pleased that the Socialist Group has had a decisive influence, so that tomorrow we can give our support to this legislation. I would like to say thank you very much to all of my colleagues for their exceptional cooperation on this issue.
on behalf of the ALDE Group. - Mr President, I am disappointed that there has been a loosening of emission-reduction requirements in part of the climate package. The EU needs to set its course firmly towards a low-carbon future; otherwise it will be overtaken by other countries that are now keen to make up for lost time. I think we may come to regret this missed opportunity to get our own house in order ahead of the rest of the world.
But on the Renewable Energy Directive, Parliament has succeeded in persuading Member States to embrace the need for radical change in the way we source our energy. I want to thank Claude Turmes: his determination made this successful outcome possible.
For the renewable energy industry, the directive offers legal certainty and the sweeping away of barriers to progress such as connection to the grid. On renewables in transport, industry has been set stringent criteria for biofuels, which I welcome. I am relieved that the final text protects land with high biodiversity and high carbon stock and that the requirement on greenhouse gas savings has been increased from the Commission's original proposal of 35% up to 60% for new installations from 2017. Crucially, the effects of indirect land-use change will now be factored into the calculation on greenhouse gas savings, and biofuels with no risk of side effects will receive a bonus. Food price effects will be monitored and tackled through regular reporting and the 2014 review.
If Parliament had had its way, certain actions would have been stronger and more immediate. Nevertheless, this is a final text which deserves the support of this House.
Mr President, I should like to thank the rapporteur for his report. I would remind the House that, prior to the Council meeting, a compromise was reached on three of the six reports in the energy and climate package. The compromise was not a sound one. At the time, one could say that, as a common position on half of the directives had been agreed, Europe's energy and industry glass was half full. Nonetheless, a sceptic would be bound to point out that the aforementioned glass remained half empty. After the summit, however, the Union's glass is now full to the brim.
The compromise is not an easy one. It obliges the Member States, new ones included, to make a huge economic effort regardless of the circumstances. Standards in the compromise version have been ratcheted up, and a high level set for our region. We should bear in mind that all these figures and indicators that it is so easy to commit to paper will determine the actual tangible funds generated by our taxes. They will also determine the fate of real jobs that are under threat.
Mr President, ladies and gentlemen, we stand before an important compromise for Europe, even if the European Parliament has had a bitter pill to swallow.
In particular, the text on renewables that came out of the trialogue contains a clear definition of its objectives and, above all, states that they are mandatory. The 2014 review clause is to be seen as the key to greater flexibility in meeting the reduction target, which remains at 20%, and, if conditions are right, to push it to 30% by 2020. It should be noted that the most powerful and economically advantageous way of introducing flexibility for Member States is to set national efficiency targets for the building, transport and industry sectors and for the better use of electricity.
The mandatory 10% target for biofuels should be qualified with efficiency requirements for manufacturing processes through observing environmental and social sustainability criteria. The use of biomass should be directed towards non-controversial areas and towards more efficient conversion technologies with respect to first and second generation biofuels. The agreement reached in the Council and the will of the European Parliament send out a positive message: we cannot tackle this serious economic crisis without changing our strategy. Those, like Mr Berlusconi, who mocked the European 'three winds' directive and called it a quixotic plan, have been proven wrong.
The package that this Parliament is being asked to adopt, although watered down due to the selfishness of the Member States, goes some way to providing innovative solutions to alleviate the impact of climate change. If we cannot act swiftly then this problem will weigh more heavily on the European economy, and above all on the lives of European citizens.
(CS) The directive under discussion is intended to promote the use of energy from renewable sources and forms part of the energy and climate package. I will vote against this package tomorrow as I firmly believe that the legislation presented to us as a hard-won agreement between 27 Heads of State or Government is incomprehensible, superfluous and potentially dangerous. I hope it will never be fully implemented.
The creation and negotiation process of the whole climate package has been reminiscent mostly of the Hans Christian Andersen fairy tale The Emperor's New Clothes. The government ministers who finally gave unanimous approval to this confection of chaotic regulations, instructions, penalties and fines in Brussels often display quite an opposite view in their home countries. In private conversations they have even been calculating the negative impact of the climate-friendly madness and acknowledging that this green bubble would damage their national economies. However, they have been afraid to use their right of veto to reject a piece of legislation which will bring the EU nothing but a further loss of competitiveness.
None of the politicians spoke responsibly about how the new directive and regulations will push up the cost of heat and electricity. Why do we need new registers and annual reports to provide a guarantee of origin? Why should an erratic wind-generated kilowatt hour in a distribution network take precedence over a reliable nuclear kilowatt hour? Which of our MEPs is capable of calculating, for example, the normalisation rule for taking account of energy produced from hydroelectric plants? Parliament wants to use this rule tomorrow via a complex formula to give orders to all of the hydroelectric plants in the Union. Who, apart from the rapporteur and a few officials, even knows what I am talking about?
If we want to work in the interests of our citizens and to ensure sustainable development, then we cannot banish all industrial production from the Union, give the wind and the rain our best regards, block nuclear power and endlessly push up energy prices through useless bureaucratic measures. Therefore we should reject the entire climate package tomorrow.
(ES) We have to acknowledge the fact, ladies and gentlemen, that there is a somewhat bittersweet flavour to today's debate and tomorrow's vote in this House, which have both a light and a dark side.
The dark side is that the intensity and speed of this procedure that we have undertaken have left a large number of Members of this House feeling cut off and excluded from much of the debate on a package of measures that we all know is surely the most important one in this parliamentary term.
On the light side, I am convinced that the outcome of these marathon negotiations is, we can finally say, satisfactory.
This is a joint debate on the whole package, but right now we are talking about the renewables directive, and I would like to highlight some points specifically about this subject.
First, it rightly keeps the proportion of biofuels at 10%, because if we have a problem in Europe it is the problem of security of supply.
The national support plans, which are continuing as well, have been very successful in certain Member States, particularly in Spain. The fact that these are being maintained is, therefore, also very good news in my view.
The flexibility mechanisms are aimed at helping those Member States with less potential to take part in this ambitious project to boost renewables, by joining forces with those Member States that have great potential. This too is a highly positive contribution.
Furthermore, this renewables directive is surely sending to Europe's industries a very strong, clear message that will encourage them to act with confidence and certainty. That will open up huge business and job creation opportunities, both within Europe and globally.
In short, this package of legislation is opening up a new era of commitment to environmental quality of such size and scope ...
(The President cut off the speaker)
(DE) Mr President, first, my compliments on the rapporteur's splendid work. My dear Claude, a most sincere thank you! These guidelines now offer a great opportunity for us to push ahead with a new impetus with the energy changes that Europe needs.
We know that climate change, which is proceeding dramatically, demands a clear focus on renewables and energy efficiency. What has been presented to us today as a compromise with the Council is a very good result. The threat posed to successful national support schemes by the certificate trading that the Commission proposes has been deleted. The flexibility that is essential if we are to reach, and I hope exceed, the 20% target together is provided by genuine cooperation mechanisms. What is more, the national action plans that set out the strategy for the increase in renewables have been significantly sharpened.
On the one hand, the European Parliament has considerably improved the ecological criteria for biofuels, and on the other hand, it has added social criteria. I therefore thank the rapporteur and I thank the whole delegation for this outcome.
(LV) Thank you, Mr President. First of all I would like to thank Mr Turmes and all the members of the trialogue for the agreement that has been reached. In my view, the compromise on the renewable energy directive is important because we did not deviate from the targets and undertakings which were set out in the past, regardless of the financial and economic crisis and of the fact that in the short term fossil fuel prices are falling. With regard to transport, I would really like to say that it is good for these sustainable criteria to be put forward and that a scheme has also been found for the promotion of new-generation biofuel, which, in my view, represents a good compromise for this critical situation involving food production and biofuels. Finally, I am also pleased that the view of such a small European state as Latvia has been listened to; that the target for Latvia, which has a particularly high proportion of renewable energy, already the highest in the European Union, has been achieved and reduced. This demonstrates confidence in Europe's comprehension of the situation of small states too. Thank you.
Mr President, in these days when we are all concerned about energy security it is clearly right that we should pursue renewable energy, but that renewable energy must be both environmentally and economically sustainable. In this context, I am very worried about the rapid dash for wind energy, especially in my own country, where we have established over-optimistic and wholly unachievable targets for wind. It is not clear that wind meets those criteria, it is very expensive and it is already forcing up the costs of electricity for hard-pressed families and for businesses.
There is a great deal of embedded energy in the fabrication, construction, transportation and erection of wind turbines. There are substantial amounts of CO2 which are emitted in the excavation of foundations, infrastructure, roads and cablings. But, Mr President, my main concern today is not those questions, but the impact on local communities: wind farm applications are breaking out like a rash in my region, Leicestershire and Northamptonshire; the wind farms bring visual intrusion, they lower property values, they are blighting lives and homes and communities. We are increasingly concerned about the health effects of low-frequency sound, especially at night, which is disturbing the sleep patterns of local residents. The time has come for us to protect the people we represent. I believe that we should have a statutory minimum distance from new wind turbines to established dwellings of at least three kilometres.
(FI) Mr President, thank you to all the rapporteurs.
A lot is happening. The Union has been involved in ending the war in Georgia, we have begun to try and control the widespread financial crisis, and now we are drafting an energy package, which is no small thing either.
It has been agreed which industrial sectors will receive emission allowances. It is important that there is no investment slump and resultant unemployment. That would have taken place in addition to the financing slump, which would have been a fatal combination. At the same time, employment is getting a new boost, because industry is not transferring to other countries and energy efficiency is on the rise, and for that technologies are needed.
I am pleased that our proposal to take the period 2005-2007 as our basic reference period was adopted, as it will mean fairness. Europe is now heading the change. It is one based on solidarity, which also extends to those who are still not so energy efficient today.
(PL) Mr President, I should like to thank the rapporteur and support the compromise on the draft directive on renewable energy. I should also like to take this opportunity to make a few comments.
When we refer to renewable sources of energy, we have in mind taking advantage of the wind, solar energy, geothermal energy, waves, river gradients, biomass and biogas. Unfortunately, facilities for the production of renewable energy can impact negatively on the environment or restrict food production, although this is not inevitably the case. It is therefore important to bring good sense to bear on all our actions and to conduct in-depth studies. We should also strive to reduce the cost of harnessing renewable energy by seeking innovative solutions. Renewable energy really does not need to be expensive. In addition, we should calculate the ancillary costs, taking account also of environmental damage caused by exploiting the traditional sources of energy.
In this connection, I should like to emphasise the need to involve local authorities, particularly in urban areas. We should also provide society with comprehensive information on this subject. Saving energy and making rational use of it are further very important actions. We must not squander Mother Earth's treasures.
(IT) Mr President, ladies and gentlemen, first of all, let me say that I am impressed with the interesting arguments put forward in this debate on one of the keystones of European policies on climate change and energy.
At this time of great turmoil in our economies, I have to admire how the French Presidency has attempted - in conjunction also with President Berlusconi, who deserves thanks and recognition for this - to tackle an area that admittedly contributes to the destruction and pollution of the planet, while ensuring reasonable terms for the survival of our industries. The Turmes report essentially increases our prospects, there being no doubt that we will need energy from renewable sources.
I agree with the general direction taken by the report and with the amendments, particularly Amendments 1, 2, 4, 5 and 7, and I intend to vote in favour, although I wish certain instruments for generating renewable energy were assessed differently, given that their impact has yet to be properly evaluated and debated. The proposed objectives must, however, take account of social as well as environmental sustainability, and thus, if you will, the sustainability of all aspects of our manufacturing industries.
(ES) Mr President, this report undoubtedly represents a highly significant step towards a more secure, more competitive and more sustainable energy system. I should therefore like to congratulate the rapporteur on his excellent work enabling Parliament to play a leading role in this process.
I regret, however, that the 2014 review clause has been kept. Admittedly, certain precautions have been introduced to ensure that it affects neither the 20% target nor Member States' control over their national support systems, but to me they do not appear sufficient.
As it is currently worded, some Member States might complain that trading in renewable energy certificates has been revived, a danger that we worked so hard to avoid during the negotiations on this directive.
It is our duty as Parliament to keep watch to ensure there is no relaxation in achieving the targets and also to encourage the Union to promote the enormous potential of renewables elsewhere in the world.
We therefore welcome the initiative of setting up an international renewable energies agency to promote renewables outside Europe as well.
(LV) Ladies and gentlemen, in my view, it is a very welcome fact that the agreement on the climate change package was reached unanimously, since it is clear that we will only be able to move forward effectively if unanimity rules. Firstly, I will remind you that in the wording of the compromise a solution has been found for those Member States that reduced their emissions during the period from 1990 to 2005 by at least 20%. The solution, however, ought to be even more daring, since, for example, in the case of my country - Latvia - the reduction from 1990 to 2005 has already been 57%, and the total funding from auctions, which is available in order to implement the package, has been significantly reduced. Secondly, in order for the 2020 targets to be achieved, we must create an effective EU-wide incentive system, which will support businesses and individuals that use or introduce renewable energy resources. This could be done by covering part of the costs of making the changes. For Member States that do not have adequate budgetary resources available to them, this task could otherwise prove impossible to accomplish. The European Commission ought also to devote more effort to finding resources for the production of more effective and cheaper renewable energy technologies. In order to improve the climate situation worldwide, these technologies need to be provided at acceptable prices ...
(PL) Twenty per cent of energy used is to be derived from renewable sources by 2020. This is a very ambitious target, in view of the current situation in Europe. At present, renewable energy accounts for 8.5% of all energy used. Each country should seek out the resources that it will be best able to exploit on its territory.
It is worth noting that local authorities are increasingly willing to exploit renewable energy. I believe that the future of the sector does indeed depend on local initiatives. The latter can count on strong national and European support, including financial support.
It is therefore essential to encourage such actions, to demonstrate the benefits they will bring and to support initiatives already taken. The benefits are wide-ranging: more jobs, income, tax revenue and, first and foremost, renewable sources of energy.
(BG) Mr President, Commissioners, ladies and gentlemen, this report is an undeniable achievement for the European Parliament. The fact is we need to find two balances: on the one hand, production of energy from all possible sources, including renewable and alternative ones, and, on the other hand, energy production and consumption and protection of the environment.
This directive is an important instrument for achieving this. It is important to introduce economically efficient policies and measures in order to minimise the burden on energy consumers and for the benefit of society. However, support for the directive also marks support for the technologies which have traditionally been used for energy production when they are safe, sustainable and reliable, an important factor in the case of nuclear power sources, for instance. This means we need flexibility.
This is why I once again want to focus attention on the problem with the nuclear reactors that have been shut down at the power station in Bulgaria, which needs to receive sufficiently appropriate compensation so that the country can continue to effectively take part ...
(The President cut off the speaker)
(SL) Ladies and gentlemen, last week in Poznań I was able to see for myself the great hopes which the rest of the world has regarding the European Union. We have been encouraged to maintain our leadership in the field of climate change. We have also received indications from the United States and Australia that they are going to embark on a similar path to the one we have been pursuing.
Naturally, this is a tremendous responsibility for us. The responsibility to pass sound laws and implement them. This responsibility is all the greater because our legislative instrument does not provide for any penalties. This is why I would call on national governments as well as Members to make sure that we really fulfil our objectives.
I would also like to stress two more things: that we need to invest in transport networks, alongside investment in production capacities in the area of renewable energy sources. Intelligent networks play an extremely important role in this regard, because they enable the distributed generation of electricity. One last thing, we should increase biomass use ...
(The President cut off the speaker)
(RO) I would like to congratulate the rapporteur, Mr Turmes. Promoting energy from renewable sources requires a firm commitment from Member States to modernise their power supply infrastructure, establish a functional separation and connect up the various power supply networks in Europe so that producers of renewable energy can have access to the energy transportation and distribution network.
The European economic recovery plan provides significant sums for energy efficiency, renewable energy, connecting up the various power supply networks and boosting energy efficiency. This means therefore that promoting renewable energy can create new jobs and help economic development.
Substantial investments are required in order to gradually reduce dependence on fossil fuels, as well as modernise and make more efficient existing energy production facilities. As regards biofuels, the EU needs to invest in research into the second generation of biofuels ...
(HU) I would like to share a few thoughts regarding biofuels. We know that this is a very contradictory form of energy, since if we import it from the developing world, there is the danger of destroying rainforests or causing hunger in many places. At the same time, the third generation biofuel in particular can be useful to our overall energy balance, and therefore I think that fundamentally we should be producing biofuels from domestic, that is our own sources; in other words, the surplus capacity of European agriculture should be used for this purpose. To give just one example: in Hungary, nearly 1 million hectares are lying waste. If we could use these lands in an innovative way to produce biofuel, while at the same time preserving their natural qualities - in other words, not engaging in intensive cultivation - then we would be simultaneously serving the cause of the environment and also the objective, mentioned by Mr Turmes, of drawing mainly on our own sources, within Europe, to obtain ...
Mr President, thank you to everyone, and thank you also for the flowers; it was a pleasure to work with you. I would just like to make two or three small comments.
Firstly, Andris, Commissioner, you are quite right. Here we are talking about 20%, but I see 20% as the minimum. I am sure that in 2020 we will do better than 20%, because the costs for technology will decrease, and because the whole system and the whole economy will be built around renewable energy sources.
Look at electricity: we are going to go from having 15% green electricity today to 35% in 2020. What is going to stop us from getting to 50% between 2025 and 2030? This directive is therefore starting, from tomorrow, the green energy revolution, and I think that next year we will need to support it with two measures. Firstly, more money from the European Investment Bank.
Secondly, when the Commission puts forward the action plan for renewable energy next year, I would like it to think very carefully about regional cooperation: cooperation between the North Sea and the Baltic Sea, regional cooperation around the solar plan launched by France, and also regional cooperation on biomass. Why not establish a centre of excellence in Poland to speed up the use of biomass in the whole of Eastern Europe, in combination with heat networks?
The green revolution has therefore begun. What we can concentrate on now is energy efficiency. The figure of 20% energy efficiency has not been mentioned enough in recent months. We could not do everything. This therefore means that energy efficiency, buildings, transport logistics, electronics, electric engines, all of these things now need to be the focus of our attention in 2009 and 2010. Also, Sweden, Spain and Belgium, who will be holding the presidency of the EU, in cooperation with Parliament and the Commission, need to make energy efficiency another European Union 'success story' so that we are on the right track.
Thank you everyone. It was a real pleasure. It was almost a life ambition, in a way, a dream that I have been able to realise, and I therefore thank you for all the satisfaction that you have enabled me to experience due to this project.
Thank you, Mr Turmes, and congratulations on the success that has been achieved in this debate and that will be achieved in the vote tomorrow.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
The European Council recently debated the legislative energy and climate change package. The main concern was the financial and economic crisis. We cannot, however, overlook the food crisis related to this. Nowadays in Europe, economically viable agriculture is a requirement for ensuring food security for its population.
I understand the concerns of my fellow Member, Mr Turmes, with regard to biofuels and his opposition to the aim of using these fuels as 10% of the total fuel consumption, which is supported by the Commission. There are those who consider that energy crops are responsible for the food crisis and the rise in food prices. However, these crops account for no more than 2% of Europe's current agricultural production.
There is the risk that an unjustified increase in the production of biofuels will compete with food production. This risk can be counteracted by clearly defined legislation and by laying down precise objectives in the national action plans.
We must not ignore the benefits of using biofuels, such as the reduction in dependence on fossil fuels and in greenhouse gas emissions. In countries with significant agricultural potential, like Romania, Bulgaria or Poland, using biofuels presents a viable socioeconomic alternative for developing rural areas and promoting environmental protection by utilising the potential offered through energy efficiency and renewable energy sources.
Adopting this directive will instil greater confidence in investors and establish a regulatory framework, which is vital for scheduling future investments aimed at achieving the ambitious targets by 2020. The directive on energy from renewable sources offers economic opportunities for developing new industrial sectors and approximately 2 million jobs which will be created by 2020. This is an extremely important task given the current financial and economic crisis.
The proposal for a directive on the promotion of the use of energy from renewable sources sets out mandatory legal objectives for each Member State in terms of the general proportion of renewable energy to be used. As a result, Romania is expected to increase its use of renewable energy as a proportion of its total final energy consumption from 17.8% in 2005 to 24% in 2020. a figure of 11% of the country's gross domestic energy consumption will be provided by renewable sources in 2010.
During the subsequent period, the national target set for the use of renewable energy sources in generating electricity will be met if the following measures are taken:
boosting investment in improving energy efficiency throughout the whole chain involving resources, production, transport, distribution and consumption;
promoting the use of liquid biofuels, biogas and geothermal energy;
supporting activities involving R&D and distributing the results of relevant research.